Title: To Thomas Jefferson from Charles Yancey, 4 July 1822
From: Yancey, Charles
To: Jefferson, Thomas


My dear Sir,
Buckingham
July 4th 1822
your highly esteemed favor of July last enclosing a draft for our Court house was duly recieved, and I owe an apology for not answering it earlier, which is as follows—upon the Submission of your plan to the board of commissioners, it was disapproved, much to my mortification. and a plan adopted similar to the Albemarle Court house, I still indulged the hope that before the work progressed too far to make a Change of the plan, that the strong objections to the plan would be manifested, and fortunately two of Our commissioners were called over to Charlotteville last month, while there they saw & heard from the members of the Court & bar the strong objections to the plan of your Court house, that they have Changed their opion, & on Saturday last I obtained a board, when your plan was adopted entire with one dissintient only,—we have directed a wing on each Side, of 16 feet Sqr attached to the main building by an entry of eight feet with an Arch on each Side, flat roof & Colums to the wings, the propriety of which I doubt as thy will not finish well to the porticoe of the main building, & being so much lower will obstruct air &c—their being no partion wall to Support the Outer walls we have thought it best to make the latter two bricks thick—Mr Brookes a tinner at the university has offered to do our roof, but having heard you had dismissed him for extravagance in price although a good tiner; we returned him for Answer that, we Would employ him to do our Court house if he would submit the price of the work to you, in his proposals I think he offers to do the work for about $6.30. a Sqr the roof-guttering piping &c another Charge but I do not recollect the prices—we have determined to cover with Sir, as you advised, & any information you may choose to afford us, sir in relation to Mr Brookes, the price of such work, & whether other persons than Mr Brooks, equally skilled in Tining Cannot be had; will be thankfully received by me who has already tresspased too much on your valuable time, patience & goodnesswith real & sincere regards yr H. Serv.Charles Yancey—P.S. the wings are intended for the offices of the Clk of the Superior & County Courts